UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2010 Commission File Number 0-18460 COMMUNITY CAPITAL CORPORATION (Exact name of registrant as specified in its charter) South Carolina 57-0866395 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 1402C Highway 72 West Greenwood, SC 29649 (Address of principal executive offices, including zip code) (864) 941-8200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer ()Accelerated Filer ()Non-Accelerated Filer () Smaller Reporting Company (X) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES NO X APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date: 9,952,693 shares of common stock, $1.00 par value per share, as of July 23, 2010 COMMUNITY CAPITAL CORPORATION Index PART I. - FINANCIAL INFORMATION Page No. Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets - June 30, 2010 and December 31, 2009 4 Condensed Consolidated Statements of Operations - Six months ended June 30, 2010 and 2009 and three months ended June 30, 2010 and 2009 4 Condensed Consolidated Statements of Changes in Shareholders' Equity and Comprehensive Income - Six months ended June 30, 2010 and 2009 5 Condensed Consolidated Statements of Cash Flows - Six months ended June 30, 2010 and 2009 6 Notes to Condensed Consolidated Financial Statements 7-16 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 17-38 Item 3. Quantitative and Qualitative Disclosure About Market Risk 39 Item 4T. Controls and Procedures 39-40 PART II. - OTHER INFORMATION Item 1. Legal Proceedings 40 Item 1A. Risk Factors 40 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 40 Item 3. Defaults Under Senior Securities 40 Item 4. (Removed and Reserved) 40 Item 5. Other Information 40 Item 6. Exhibits 40 2 COMMUNITY CAPITAL CORPORATION Condensed Consolidated Balance Sheets PART I. FINANCIAL STATEMENTS Item 1. Financial Statements (Dollars in thousands, except for per share data) June 30, December 31, Assets: Cash and cash equivalents: Cash and due from banks $ $ Interest-bearing deposit accounts Total cash and cash equivalents Investment securities: Securities available-for-sale Securities held-to-maturity (estimated fair value of $168 at June 30, 2010 and $170 at December 31, 2009) Nonmarketable equity securities Total investment securities Loans held for sale Loans receivable Less allowance for loan losses (13,177 ) (14,160 ) Loans, net Other real estate owned Premises and equipment, net Interest receivable Prepaid expenses Intangible assets Cash surrender value of life insurance Deferred tax asset Income tax receivable - Other assets Total assets $ $ Liabilities: Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits Advances from the Federal Home Loan Bank Accrued interest payable Junior subordinated debentures Other liabilities Total liabilities Shareholders’ equity: Common stock, $1.00 par value; 20,000,000 shares authorized; 10,721,450 shares issued at June 30, 2010 and December 31, 2009 Capital surplus Accumulated other comprehensive income Retained deficit (9,752 ) (11,705 ) Nonvested restricted stock (234 ) (364 ) Treasury stock, at cost (768,757 and 845,627 shares in 2010 and 2009, respectively) (11,161 ) (12,277 ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ 3 COMMUNITY CAPITAL CORPORATION Condensed Consolidated Statements of Operations (Unaudited) (Dollars in thousands, except per share data) Six Months Ended June 30, Three Months Ended June 30, Interest income: Loans, including fees $ Investment securities: Taxable Tax-exempt Nonmarketable equity securities 66 61 35 31 Other interest income 60 8 40 7 Total Interest expense: Deposits Federal Home Loan Bank advances Other interest expense Total Net interest income Provision for loan losses Net interest income (loss) after provision for loanlosses ) Other operating income: Service charges on deposit accounts Gains on sales of loans held for sale Fees from brokerage services 80 74 Income from fiduciary activities Gain on sales of securities available-for-sale Other operating income Total Other operating expenses: Salaries and employee benefits Net occupancy expense Amortization of intangible assets Furniture and equipment expense FDIC assessments Write downs on other real estate owned Loss on sales of fixed assets - 18 - 21 Other operating expenses Total Income (loss) before income taxes ) ) Income tax provision (benefit) ) 21 ) Net income (loss) $ $ ) $ $ ) Basic net income (loss)per share $ $ ) $ $ ) Diluted net income (loss)per share $ $ ) $ $ ) 4 COMMUNITY CAPITAL CORPORATION Condensed Consolidated Statements of Changes in Shareholders' Equity and Comprehensive Income For the six months ended June 30, 2010 and 2009 (Unaudited) Common Stock Nonvested Restricted Stock Capital Surplus Retained Earnings (loss) Accumulated Other Comprehensive Income (loss) Treasury Stock Total (Dollars in thousands, except for per share amounts) Shares Amount Balance,December 31, 2008 $ $ )
